Citation Nr: 0318346	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-20 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left foot with fractured metatarsals, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for strained 
collateral ligaments of the left knee, currently rated as 20 
percent disabling.  

3.  Entitlement to individual unemployability.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Lawrence A. Vogleman, Esquire




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In an April 1998 rating decision the 
RO denied the veteran's claims for increased evaluations for 
residuals of a gunshot wound to the left foot with fractured 
metatarsals and strained collateral ligaments of the left 
knee.  The RO in an April 2002 rating decision denied the 
veteran's claims for individual unemployability and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  

The veteran's claim for entitlement to individual 
unemployability will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
evaluation for his service connected residuals of a gunshot 
wound to the left foot with fractured metatarsals under 
Diagnostic Code 5284.  

2.  The service connected strained collateral ligaments of 
the left knee is manifested by no more than moderate 
impairment.  

4.  The veteran's service connected disabilities have not 
resulted in the inability to dress and undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance; inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; inability to tend to the wants of nature.  

5.  The veteran has not been rendered permanently housebound 
by reason of his service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the left foot with 
fractured metatarsals have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 
5284 (2002).  

2.  The criteria for an evaluation greater than 20 percent 
for strained collateral ligaments of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 
4.71a, Diagnostic Code 5257 (2002).  

3.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
due to service connected disabilities have not been met.  38 
U.S.C.A. §§ 1114, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2001 and the May 2003 RO letters as well as the 
January 2003 Statement of the Case and the January 2003 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in March 1999 and March 2002.  See 38 U.S.C.A 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  Residuals of a Gunshot Wound to the Left Foot with 
Fractured Metatarsals 

The veteran's service connected residuals of a gunshot wound 
to the left foot with fractured metatarsals is currently 
rated as 30 percent disabling under Diagnostic Code 5284.  
Under Diagnostic Code 5284 severe residuals of a foot injury 
warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).  With actual loss of use of the 
foot, it will be rated at 40 percent.  Id. at Note.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for residuals of a 
gunshot wound to the left foot with fractured metatarsals.  
VA outpatient treatment records show that in January 1998 
there was no edema, capillary refill was decreased.  No hair 
growth was noted on the great toe bilaterally.  There was no 
clubbing, cyanosis or edema.  X-rays revealed post traumatic 
changes in the first through fourth metatarsals.  There was 
bony ankylosis between the second and fourth metatarsals.  
Degenerative changes were seen at the metatarsophalangeal 
joints of the toes, especially the fourth.  There was no 
evidence of acute fracture.  In May 1998 the veteran was 
wheelchair bound due to pain.  There was no peripheral edema, 
no fracture or effusion.  The veteran came to the March 1999 
VA examination in a wheelchair.  He was able to walk a few 
steps without assistance.  Metatarsal phalangeal joints had 
full range of motion.  

The Board finds, additionally, that the above-described 
symptoms do not establish residuals of a foot injury that 
have resulted in the loss of use of the foot.  The August 
1999 VA outpatient treatment records reveal that the veteran 
had left foot edema.  The impression was degenerative 
arthritis of the left foot.  The physician noted that the 
veteran's orthopedic problems posed functional limitations 
and interfered with quality of life.  At the March 2002 VA 
examination for aid and attendance there was no deformity of 
the veteran's left foot.  No medical professional has stated 
that the veteran has loss of use of his left foot.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has loss of use of his left foot to 
warrant a 40 percent evaluation under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

We have considered the application of other relevant 
Diagnostic Codes in order to determine whether the veteran is 
entitled to a higher evaluation.  The veteran's current 30 
percent evaluation exceeds the maximum evaluation for 
limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The veteran is currently in receipt of 
the highest evaluation under Diagnostic Code 5283, for 
malunion or nonunion of tarsal or metatarsal bones, 
Diagnostic Code 5278 for unilateral acquired claw foot and 
Diagnostic Code 5276 for unilateral acquired flatfoot.  38 
C.F.R. § 4.71a (2002).  The veteran's current 30 percent 
evaluation exceeds the maximum evaluation for hammer toe, 
Diagnostic Code 5282, unilateral hallux rigidus, Diagnostic 
Code 5281, unilateral hallux valgus, Diagnostic Code 5280, 
anterior metatarsalgia, Diagnostic Code 5279, bilateral weak 
foot, Diagnostic Code 5277.  38 C.F.R. § 4.71a (2002).  

The Board has also considered the application of 38 C.F.R. §§ 
4.40 and 4.45 when rating the veteran' service connected 
residuals of a gunshot wound to the left foot with fractured 
metatarsals.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 10-11 (1996).  In assessing the 
functional loss, if any, of a musculoskeletal disability, 
inquiry must be directed towards findings of less movement 
that normal; more movement than normal; weakened movement; 
excess fatigability; incoordination; and painful movement.  
However, the DeLuca provisions are applicable to limitation 
of motion, and the veteran's current 30 percent evaluation 
exceeds the maximum evaluation for limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Taking the veteran's contentions into account and the medical 
findings, an evaluation in excess of 30 percent for residuals 
of a gunshot wound to the left foot with fractured 
metatarsals is not warranted.  Accordingly, the preponderance 
of the evidence is against his claim, and there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 55.

II.  Strained Collateral Ligaments of the Left Knee 

The veteran's service connected strained collateral ligaments 
of the left knee is currently rated as 20 percent disabling 
under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a (2002).  Moderate 
impairment of the knee warrants a 20 percent disability 
evaluation and a 30 percent requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The Board 
observes that the words "mild", "moderate" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  

The January 1998 VA outpatient treatment record revealed 
obvious deformity of the left knee.  The left knee was mildly 
warm with some mild erythema.  The veteran was very tender to 
palpation of his left extremity.  In April 1998 the veteran 
was neurovascularly intact.  There was marked varus bowing.  

At the March 1999 VA examination the left knee was 
hypertrophied.  It was warmer than the right.  There was 
marked varus bowing.  The veteran had pain during the 
Patrick's test.  There was no instability.  The veteran was 
tender on moderate palpation of the knee.  Anterior drawer 
test was negative.  The veteran could not tolerate any 
further test or exercise to evaluate the knee due to pain.  

The August 1999 VA outpatient treatment record revealed that 
the veteran had hypertrophic knees bilaterally.  The left 
knee had tenderness in all places palpated.  Neurologically 
his cranial nerves were grossly intact.  In October 1999 the 
veteran had good temporizing relief of his chronic pain.  
Neurovascularly he was intact.  In February 2000 the left 
knee was neurovascularly intact.  In June 2000 there was left 
knee varus and medial and lateral joint tenderness.  
Neurovascularly he was grossly intact.  In September 2000 the 
veteran had marked varus deformity with 1+ effusion and 
tenderness medially.  The impression was severe degenerative 
joint disease.  In January 2001 the veteran was tender 
especially along the medial portion of his left knee.  There 
was deformity and well healed surgical incisions.  In April 
2002 the present intensity of the veteran's knee pain was 8.  
The character of the pain was ache.  On physical examination 
the veteran had bony deformity of his knee.  He had a flexion 
contracture of 40 degrees of his knee and he had pain.  In 
September 2002 the veteran's pain score in the knee was 9/10.  

At the March 2002 VA examination for aid and attendance the 
veteran's left knee was flexed while standing.  The left knee 
was hypertrophied.  There was increased warmth and valgus 
deformity.  There was medial joint tenderness.  No test for 
instability was done.  Sensory to touch on the leg was 
intact.  

The Board notes that the veteran left knee disorder is 
currently evaluated as moderate impairment with instability 
or subluxation.  The above evidence does not show that the 
veteran experiences severe impairment with instability or 
subluxation of the left knee.  A preponderance of the 
evidence is against a finding that the veteran experiences 
more than moderate impairment of the left knee.  Accordingly, 
a preponderance of the evidence is against an evaluation in 
excess of 20 percent under Diagnostic Code 5257.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (2002).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that if a musculoskeletal disability is 
rated under a specific Diagnostic Code that does not list 
limitation of motion as part of the rating criteria, and 
another Diagnostic Code based on limitation of motion may be 
applicable, the latter Diagnostic Code must be considered in 
light of sections 4.40, 4.45, and 4.59.  VAOPGPREC 9-98, 63 
Fed. Reg. 56704 (1998).  

Because Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion, it does not encompass arthritis.  Diagnostic Code 
5010 addresses arthritis and limitation of motion but does 
not refer to instability.  Therefore, since the plain terms 
of Diagnostic Code 5257 and 5010 address either different 
disabilities or different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Diagnostic Codes 5257 and 5010, if the criteria for each 
diagnostic code are met, is not pyramiding.  VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997).  When radiologic findings of 
arthritis are present, a veteran whose knee disability is 
evaluated under Diagnostic Codes 5257 or 5259 is also 
entitled either to a separate compensable evaluation under 
Diagnostic Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  The RO has already granted the veteran an additional 
10 percent evaluation under Diagnostic Codes 5010 and 5260 
for degenerative joint disease of the left knee.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, 
it has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

The January 1998 VA outpatient treatment record revealed that 
there was muscle weakness to the left lower extremity.  Left 
ankle and patella reflexes were decreased.  Left lower 
extremity flexion, dorsiflexion, plantar and flexion strength 
was 3+/5.  In February 1998 a private physician wrote that 
the veterans very severe osteoarthritis of his left knee 
limited his standing and ambulating ability.  VA outpatient 
treatment record, dated April 1998, showed that there was 
limited range of motion secondary to pain and crepitus.  

At the March 1999 VA examination the left knee there was 
additional loss of motion, moderate degree, of the knee joint 
due to pain on use.  The August 1999 VA outpatient treatment 
record revealed that sensory and motor examinations showed no 
focal deficit.  There were no pathologic reflexes.  In 
February 2000 there was positive patellar compression and 
pain with McMurray in June 2000.  In April 2002 the there was 
no effusion, swelling nor any erythema or increased heat.  
There was no effusion and the veteran had pain during minimal 
flexion of the knee at the March 2002 VA examination.  There 
was no pedal edema.  In essence, the preponderance of the 
evidence establishes that the veteran experienced some pain 
on use and that there was minimal functional impairment in 
the range of motion.  The level of the functional impairment 
warrants the currently assigned 10 percent evaluation based 
on range of motion and no more.  38 C.F.R. §§ 4.40, 4.45, 
4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993).  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Mild effusion was noted in the April 1998 VA outpatient 
treatment record.  In February 2000 there was mild effusion.  
Although the above evidence demonstrates effusion, the 
veteran is already in recent of a 20 percent evaluation under 
Diagnostic Code 5257.  Thus, an increased evaluation is not 
available under Diagnostic Code 5258.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the veteran has not undergone removal of the 
semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  As there is no impairment of the tibia or fibula, 
Diagnostic Code 5262 is also not applicable.  There was no 
evidence of ankylosis of the left knee; consequently, 
Diagnostic Code 5256 is not for application.  

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  Consequently, as the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 55.

III.  Special Monthly Compensation based on the need for 
regular Aid and Attendance of another person  

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service 
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).  

The regulations also provide additional compensation on the 
basis of being housebound where the veteran (1) has, in 
addition to a single, permanent service connected disability 
rated 100 percent disabling, additional service connected 
disability or disabilities independently evaluated as 60 
percent or more disabling which are separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service connected 
disability or disabilities.  A veteran will be considered 
housebound where the evidence shows that, as a direct result 
of his service connected disability or disabilities, he is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A.  § 1114(s); 38 C.F.R. § 
3.351(d).  

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  

The competent medical evidence does not show that the 
veteran's service connected disabilities have resulted in the 
inability to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature.  At the March 2002 
VA examination for aid and attendance the veteran was not 
incontinent of bladder urine.  The review of his systems was 
negative.  His heart was stable.  The VA examiner indicated 
that the veteran was able to attend to the needs of nature 
unassisted.  He was able to travel outside the premises of 
his house.  

Although, the March 2002 VA examiner stated that the veteran 
was not capable of protecting himself from the hazards of 
daily living the VA examiner did not indicated that this 
inability was due to the veteran's service connected 
disabilities.  Further, he was found to be competent to 
handle his VA benefits.  

Regarding the criteria necessary for housebound status, the 
Board finds that the competent medical evidence does not show 
that the veteran has been rendered permanently housebound by 
reason of his service connected disabilities.  As indicated 
at the March 2002 VA examination for aid and attendance the 
veteran was able to travel outside the premises of his house.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria necessary for 
special monthly compensation based on the need for regular 
aid and attendance or being housebound.  Thus, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra.  


ORDER

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the left foot with fractured metatarsals, is 
denied.  

An evaluation in excess of 20 percent for strained collateral 
ligaments of the left knee is denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.  


REMAND

The veteran contends that he is unemployable because of his 
service connected disabilities.  The record shows that the 
veteran's service connected disabilities are gunshot wound of 
the left foot with fractured metatarsals rated as 30 percent 
disabling, strain of the collateral ligaments of the left 
knee rated as 20 percent disabling, degenerative joint 
disease of the left knee rated as 10 percent disabling and 
muscle spasms of the lower back as secondary to the service 
connected left knee disability rated as 20 percent disabling.  

In February 1998 a private physician wrote that certainly the 
two factors combined, i.e., the veteran's severe left knee 
osteoarthritis and his cardiac condition, do cause him to be 
completely disabled.  This private physician indicated that 
he treated the veteran for osteoarthritis of the left knee.  
The Board notes that the veteran is not service connected for 
a cardiac disorder.  

The veteran was afforded VA examinations in March 1999 and 
March 2002.  The Board finds that the aforementioned VA 
examination report failed to give any medical opinion as to 
the veteran's employability.  The Court of Appeals for 
Veterans Claims (Court) specifically stated in Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet.  
App. 532, 537 (1994), that where VA has merely offered its 
own opinion regarding whether a veteran is unemployable as a 
result of a service connected disability, VA has the duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service 
connected disability has on their ability to work.  

In addition, if the veteran is found to be unemployable, a 
medical opinion is required as to whether this is solely due 
to the service connected disabilities.  In order to clarify 
the veteran's disability picture, the Board concludes that a 
medical opinion is required.  The examining physician should 
also address the extent of functional and industrial 
impairment solely attributable to the veteran's service 
connected disabilities.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.	The veteran should be afforded a VA 
general medical examination.  The 
claims folder should be made available 
to the examiner for review before the 
examination and the examiner is asked 
to indicate in the examination report 
that the claims folder has been 
reviewed.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
Specifically, the examiner is to 
provide an opinion regarding the 
veteran's ability to obtain and 
maintain gainful employment.  

2.	In the event that the examiner 
determines that the veteran is 
unemployable, the examiner must 
express an opinion as to whether the 
reason for the veteran's inability to 
obtain and maintain a substantially 
gainful occupation is the result of 
the service connected disabilities 
alone, without regard to the veteran's 
age or non-service-connected 
disabilities.

3.	Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested 
examinations do not include all tests, 
reports, special studies, or opinions 
requested, appropriate corrective 
action is to be implemented.  

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences, including the 
possible denial of the claim.  See 38 C.F.R. § 3.655(b) 
(2002); Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


